MILLER, Justice
(concurring in result).
I suggest that it is not necessary to decide whether the Board was arbitrary or capricious, abused its discretion, or violated Katz’ procedural due process rights.
*281, By holding the statute, SDCL 36-4-19, to be not unconstitutional, we totally dispose of the other issues. This was conceded and acknowledged by both counsel at oral argument.
SDCL 36-4-19, in salient part, states: “The board ... may in its discretion, without examination, issue a license to any applicant holding a currently valid license or certificate which shall have been issued to an applicant by the examining board of ... any state ... from which a license was obtained by a written examination given by such board....”
Because Katz does not hold a currently valid license or certificate issued by the examining board from which the license was obtained by a written examination, the Board has no authority or discretion to exercise. The legislature simply has not given Board permission to consider Katz’ request for a license.